Exhibit 10.1

 

AMENDMENT NO. 1 TO

ASSET PURCHASE AGREEMENT

 

This AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of September 26, 2019, between Medavate Corp., a Colorado
corporation (“Buyer”) and Histogenics Corporation, a Delaware corporation
(“Seller”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in that certain Asset Purchase Agreement
dated as of May 7, 2019 between Buyer and Seller (the “Asset Purchase
Agreement”).

 

RECITALS

 

A.            Section 5.01 of the Asset Purchase Agreement provides that the
Asset Purchase Agreement may be amended if such amendment or waiver is in
writing and is signed by each party to the Asset Purchase Agreement.

 

B.            The parties wish to amend the Asset Purchase Agreement as set
forth in this Amendment, such amendment to be effective as of the date hereof.

 

AGREEMENT

 

The parties to this Amendment, intending to be legally bound, hereby agree as
follows:

 

1.              Amendments.

 

1.1                   Section 1.05 of the Asset Purchase Agreement shall be
amended and restated in its entirety as follows:

 

“Section 1.05. Purchase Price. The purchase price for the Purchased Assets (the
“Purchase Price”) shall be $6,500,000, which amount shall be paid by Buyer to
Seller on the Closing Date (as defined below).”

 

1.2                   Section 1.06 of the Asset Purchase Agreement shall be
amended and restated in its entirety as follows:

 

“Section 1.06.  Closing.  Unless mutually agreed in writing by Seller and Buyer
otherwise, the closing of the Transactions contemplated hereby (the “Closing”)
shall take place at 9:00 a.m. Eastern Time on October 4, 2019 (the “Closing
Date”).”

 

2.                  Continuing Effectiveness; Entire Agreement. Except as
expressly modified by this Amendment, the Asset Purchase Agreement shall remain
in full force and effect in accordance with its terms. This Amendment shall be
deemed an amendment to the Asset Purchase Agreement and shall become effective
when executed and delivered by the Parties. Upon the effectiveness of this
Amendment, all references in the Asset Purchase

 

--------------------------------------------------------------------------------



 

Agreement to “the Agreement” or “this Agreement,” as applicable, shall refer to
the Asset Purchase Agreement, as modified by this Amendment. This Amendment
constitutes the entire agreement between and among the parties hereto with
respect to the subject matter hereof, and supersedes in their entirety all prior
negotiations and agreements with respect to such subject matter, whether written
or oral.

 

3.                  Governing Law. This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, regardless of
the Laws that might otherwise govern under applicable principles of conflicts of
laws. If any provision of this Amendment is determined by an arbitrator or court
of competent jurisdiction to be illegal or unenforceable, such provision will be
enforced to the maximum extent possible and the other provisions will remain
effective and enforceable. BUYER REPRESENTS THAT IT HAS CONSULTED WITH COUNSEL
OF ITS CHOICE OR HAS CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY WITH RESPECT
TO THIS AMENDMENT AND THE ASSET PURCHASE AGREEMENT.

 

4.                  Headings. The bold-faced headings and table of contents
contained in this Amendment are for convenience of reference only, shall not be
deemed to be a part of this Amendment and shall not be referred to in connection
with the construction or interpretation of this Amendment.

 

5.                  Assignability. This Amendment shall be binding upon, and
shall be enforceable by and inure solely to the benefit of, the Parties and
their respective successors and assigns.

 

6.                  Counterparts; Exchanges by Facsimile. This Amendment may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument. The exchange of a
fully executed Amendment (in counterparts or otherwise) by all Parties by
electronic transmission in .PDF format shall be sufficient to bind the Parties
to the terms and conditions of this Agreement.

 

7.                  Miscellaneous. Article 5 of the Asset Purchase Agreement is
hereby incorporated into this Amendment mutatis mutandis.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first above written.

 

 

MEDAVATE CORP.

 

 

 

By:

/s/ Michael K. Handley

 

 

Name: Michael K. Handley

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

HISTOGENICS CORPORATION

 

 

 

By:

/s/ Adam Gridley

 

 

Name: Adam Gridley

 

 

Title:   President

 

--------------------------------------------------------------------------------